Bboyles, C. J.
1. The transfer of this case by the Supreme Court to this court is tantamount to a ruling that it is not a case in equity.
2. Under the agreed statement of facts and the evidence adduced upon the trial, the plaintiff bank had no cause of action at law against the defendants; and the trial judge, sitting, by consent, without the inter*93vention of a jury, did not err in rendering judgment in favor of the principal defendant, and in refusing to render judgment against the other defendant, a corporation, which had filed no defense to the suit, but which was not a resident of the county in which the suit was filed and tried.
Decided March 31, 1931.
N. L. Stapleton, Harry D. Reed, for plaintiff.
C. E. Hay, J. T. Q-oree, J. A. Drake, for defendants.

Judgment affirmed,


Luke and Bloodworth, JJ., concur.